Citation Nr: 0626818	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an automobile allowance under 38 U.S.C.A. 
§ 3902.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from February 1941 to July 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.



FINDINGS OF FACT

1.  In February 2003, the RO denied entitlement to an 
automobile allowance under 38 U.S.C.A. § 3902; the decision 
was appealed to the Board of Veterans' Appeals. 

2.  In July 2006, the Board learned that the veteran died in 
November 2005.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of these claims.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2003, the RO denied entitlement to an automobile 
allowance under 38 U.S.C.A. § 3902; the decision was appealed 
to the Board of Veterans' Appeals.

In July 2006, the Board learned that the veteran died in 
November 2005.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.



ORDER

The appeal is dismissed. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


